                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,

v.                                     CRIMINAL ACTION NO. 2:03-00187-01

TAWAYNE DEVONE LOVE,

                          Defendant.



                     MEMORANDUM OPINION AND ORDER

      Pending before the court is a Motion for Reduction of Sentence pursuant to the

First Step Act filed by the defendant, Tawayne Love. [ECF No. 786]. On September

11, 2019, the Fourth Circuit remanded the Motion for the limited purpose of ruling

on Mr. Love’s pending Motion for Reduction of Sentence under Section 404 of the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). [ECF No.

794]. For the reasons that follow, Mr. Love’s Motion is DENIED as to his sentence

imposing a term of imprisonment and GRANTED as to his sentence imposing a term

of supervised release.

      I.     First Step Act

      The First Step Act provides that a sentencing court “may, on motion of the

defendant, the Director of the Bureau of Prisons, the attorney for the Government, or
the court, impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

of 2010 were in effect at the time the covered offense was committed.” First Step Act

§ 404(b), 132 Stat. at 5222 (citation omitted).

      The First Step Act of 2018 expressly allows courts to modify a term of

imprisonment. United States v. Wirsing, 943 F.3d 175, 184 (4th Cir. 2019). Section

404 of the First Step Act applies the statutory relief of the Fair Sentencing Act of

2010 retroactively to eligible defendants. Any defendant sentenced before the

effective dates of the Fair Sentencing Act (August 3, 2010), and who did not receive

the benefit of the changes to the statutory penalties made by the Act, is eligible for a

sentence reduction under the First Step Act. Section 2 of the Fair Sentencing Act

increased the quantity of cocaine base that triggers the mandatory minimum and

maximum penalties under 21 U.S.C. § 841.

      The First Step Act places significant discretion with the United States District

Courts. See Wirsing, 943 F.3d at 180. It does not specify the nature and extent of the

relief available. Courts are not compelled to grant relief. The First Step Act grants

authority to the sentencing judge to make the final determination about whether to

lower an eligible defendant’s sentence and if so, how much that sentence should be

lowered.

      II.    Discussion

   a. Statutory Penalties

      Mr. Love is eligible for consideration of a sentence reduction under the First

Step Act. On June 22, 2004, Mr. Love plead guilty to the following: Count Five of the



                                           2
indictment, Possession with the Intent to Distribute 50 Grams or More of Cocaine

Base (“Count Five”) and Count Six of the indictment, Possession of a Firearm in

Furtherance of a Drug Trafficking Crime (“Count Six”). The First Step Act affects

how Count Five is classified but has no effect on Count Six.

      Prior to the Fair Sentencing Act of 2010, Possession with the Intent to

Distribute 50 Grams or More of Cocaine Base carried a penalty of a minimum of ten

years to life imprisonment, followed by a term of supervised release of at least five

years. A conviction carrying these penalties qualifies as a Class A felony. The Fair

Sentencing Act amended 21 U.S.C § 841(b)(1)(A)(iii) to require 280 grams of cocaine

base to trigger the associated minimum and maximum penalties. After the enactment

of the Fair Sentencing Act, Distribution of 50 Grams or More of Cocaine Base is

covered under 21 U.S.C. § 841(b)(1)(B)(iii), which carries a penalty of a minimum of

five years to forty years imprisonment, followed by a term of supervised release of at

least four years. A conviction carrying these penalties qualifies as a Class B felony.

Section 404 of the First Step Act therefore places Mr. Love’s cocaine base conviction,

Count Five, within the scope of 21 U.S.C. § 841(b)(1)(B)(iii).

      However, the defendant’s statutory penalties were increased as a repeat

offender pursuant to an Information filed by the Government under 21 U.S.C. § 851.

The Information originally increased Mr. Love’s penalties to a minimum of 20 years

and a maximum of life imprisonment, followed by at least ten years of supervised

release. See 21 U.S.C. § 841(b)(1)(A)(viii). Considering the First Step Act’s

reclassification of Mr. Love’s 2004 conviction for Possession with the Intent to



                                           3
Distribute 50 Grams or More of Cocaine Base, the Information increases his penalties

to a minimum of ten years and a maximum of life imprisonment, followed by at least

eight years of supervised release.

   b. Sentencing Guidelines

      Mr. Love was originally sentenced to a term of imprisonment of 300 months

followed by ten years of supervised release on Count Five, and a term of

imprisonment for sixty months followed by five years of supervised release on Count

Six. The terms of imprisonment run consecutively, for a total sentence of 360 months

or thirty years. And the terms of supervised release run concurrently for a total

sentence of ten years.

      At the sentencing hearing on May 9, 2005, the Court found that the amount of

cocaine base attributable to Mr. Love was 86.4 grams of cocaine base, which under

the 2004 United States Sentencing Guidelines (“Guidelines”) established a base

offense level of 32 for Count Five. U.S. Sentencing Guidelines Manual § 2D1.1(c)(4)

(U.S Sentencing Comm’n 2004). Mr. Love was also subject to the provisions of the

Career Offender enhancement. He was older than 18 years of age at the time Count

Five was committed. Count Five qualifies as a felony conviction of a controlled

substance offense. He had two prior felony convictions: (1) for Possession of Marijuana

with Intent to Distribute, which qualifies as a controlled substance offense under §

4B1.2, and (2) for Second Degree Murder, which qualifies as a crime of violence under

§ 4B1.2. See id. § 4B1.2. Accordingly, pursuant to § 4B1.1, his total offense level was

increased to 37 and his criminal history category automatically became VI, yielding



                                          4
a guideline range of 360 months to life imprisonment. See id. As previously stated, I

sentenced Mr. Love to 300 months of imprisonment on Count Five, which constituted

a downward variance from the applicable Guideline range.

      Applying the First Step Act does not change Mr. Love’s Guideline sentencing

range. The Fourth Circuit directs district courts to decide a new sentence under the

First Step Act “by placing itself in the time frame of the original sentencing, altering

the relevant legal landscape only by the changes mandated by the 2010 Fair

Sentencing Act.” United States v. Brooks, 788 F. App’x 213, 214 (4th Cir. 2019)

(quoting United States v. Hegwood, 934 F.3d 414, 418 (5th Cir. 2019)). In Brooks, the

Fourth Circuit rejected the application of an amendment to the Guidelines in the

context of considering a motion under the First Step Act because the amendment

occurred after the original sentence and because the amendment was not retroactive.

Brooks, 788 F. App’x 213 at 214. Amendment 782 modified the Drug Quantity Table,

lowering the base offense levels assigned to different amounts of cocaine base. Unlike

the amendment in Books, Amendment 782 is retroactive. See Sentencing Guidelines

Manual § 1B1.10 (U.S Sentencing Comm’n 2018). Therefore, it is appropriate to apply

Amendment 782 to Mr. Love’s case. See Brooks, 788 F. App’x 213 at 214. Under the

amended Drug Quantity Table, 86.4 grams of cocaine base establishes a base offense

level of 24. See U.S. Sentencing Guidelines Manual § 2D1.1(c)(8) (U.S Sentencing

Comm’n 2018). His total offense level, however, increases to 37 because of the Career

Offender enhancement. See id. at § 4B1.1(b). Mr. Love’s Guideline range—as




                                           5
amended by the First Step Act and considering any appropriate Guideline

amendments—is 360 months to life imprisonment.

      III.   Conclusion

      The First Step Act affects Mr. Love’s exposure to statutory penalties but does

not change his Guideline sentencing range. Mr. Love’s original minimum

imprisonment exposure was a total of twenty-five years (twenty years for Count Five

and five years for Count Six, required to run consecutively). He also was statutorily

required to serve a minimum of ten years of supervised release (ten years for Count

Five and five years for Count Six, which could run concurrently). The First Step Act

changes Mr. Love’s minimum imprisonment exposure to a total of fifteen years (ten

years for Count Five and five years for Count Six, required to run consecutively). The

First Step Act also changes Mr. Love’s mandatory minimum supervised release

period to a total of eight years (eight years for Count Five and five years for Count

Six, which can run concurrently). Because of Mr. Love’s career offender designation,

however, his Guideline sentencing range—considering the First Step Act and

appropriate Guideline amendments—would be 360 months to life in prison, which is

no different than when he was originally sentenced. At his original sentence, I varied

down sixty months, imposing 300 months on Count Five and the mandatory

minimum sixty months on Count Six to run consecutively. I decline to reduce Mr.

Love’s prison sentence based on the First Step Act.

      I do find that the First Step Act warrants a decrease in Mr. Love’s term of

supervised release. I originally imposed a ten-year term of supervised release—the



                                          6
mandatory minimum at the time. The First Step Act reduces the mandatory

minimum period of supervised release to eight years on Count Five. I therefore find

it appropriate to decrease Mr. Love’s sentence of supervised release from ten years to

eight years on Count Five. This sentence of eight years of supervised release on Count

Five shall run concurrently with Mr. Love’s sentence of five years of supervised

release on Count Six.

      The Motion for Reduction of Sentence [ECF No. 786] is DENIED regarding the

term of imprisonment and GRANTED regarding the term of supervised release. This

court now reduces Mr. Love’s sentence of supervised release to eight years on Count

Five, to run concurrently with the term of supervised release on Count Six.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.


                                       ENTER:       March 27, 2020




                                          7
